Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	Claims 1, 12 and 19 have been amended.

Reasons for Allowance
3.	Claims 1-4 and 9-24 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20090094357 discloses on 0009 “The illustrative embodiments provide a computer implemented method, data processing system, and computer program product for discovering an unauthorized router in a network. The process in the illustrative embodiments first obtains a physical address of a suspected router or destination device. A data packet is created which comprises at least a destination media access control field, a destination internet protocol field, and a time-to-live field, wherein the destination media access control field comprises the physical address of the destination device, wherein the destination internet protocol field comprises a bogus internet protocol address, and wherein the time-to-live field comprises a value indicating the data packet has exceeded a time limit. The data packet is sent to the destination Para 0042 “While conventional systems employ the traceroute utility to determine if a router is down or has failed by sending a packet to the router based on the known IP address of the router, rogue router hunter (RRH) host 512 comprises a program that uses the traceroute utility in a unique way determines whether a device such as suspected subnet router 502 is configured as a router. This determination may be made even though the rogue router hunter program does not know the IP addresses of the subnet of the suspected router or the IP addresses of the machines on the subnet. Rogue router hunter host 512 contains a network interface card having a MAC address to access network 504. Rogue router hunter host 512 may communicate with suspected subnet router 502 via network 504, since rogue router hunter host 512 knows the Ethernet address (MAC address) of suspected subnet router 502. Rogue router hunter 512 may obtain the MAC address of suspected subnet router 502 by using a ping utility which identifies whether a target device is on the network, or using an Address Resolution Protocol to determine a target's hardware address when only the target's IP address is known. Rogue router hunter 512 needs to obtain the MAC address of suspected subnet router 502 because a subnet router will not listen to or process a packet unless the packet contains the subnet router's MAC address in the packet's destination address. The ping utility operates by sending an ICMP request packet to a target device and listens for the reply. The reply packet may 

U.S. Publication No. 8069483 discloses on Col. 2 Lines 1-43 “FIG. 2 is a flowchart of Wireless SNORT 21, which is basically SNORT 1 described in FIG. 1 with a new decoder to interpret IEEE Specification 802.11 headers, a new Wi-Fi rules file for signature-based detection, new data structures to store IEEE Specification 802.11 header information, new logging and alerting functions for IEEE Specification 802.11, and new preprocessors to detect intrusions specific to wireless networks. The inputs to wireless SNORT 21 are the rules file 22 and a master configuration file 23 that contains arguments for preprocessors. The function SnortMain 24 is the heart of wireless SNORT 21. SnortMain 24 calls the function SetPktProcessor 25, which makes a decision about which decoder 

 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-4 and 9-24 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above
 	Although the prior art discloses determining whether an abnormal file operation is detected, when the electronic device is connected to a wireless network through a wireless access point, no one or two references anticipates or obviously suggest
identifying a pseudo wireless access point wherein an abnormal file operation comprising a new file creation operation for generating a new file, which does not meet preset naming rules, the preset naming rules being configured according to user habits or system settings of the electronic device.
Determining the wireless access point to be a pseudo wireless access point, when the abnormal file operation is detected; and executing an early warning instruction, which comprises: prohibiting any operation from accessing a Secure Digital (SD) card in the electronic device.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.